Citation Nr: 1626987	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-32 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1973.  The Veteran also had a subsequent period of service in the Reserves.  

This matter comes to the Board of Veterans' Appeal (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

As to the claim of service connection for a respiratory disorder, while additional VA treatment records were associated with the electronic claims files after the issuance of the August 2014 supplemental statement of the case (SSOC), this evidence is not pertinent to this claim.  Therefore, this particular claim does not have to be remanded for agency of original jurisdiction (AOJ) review even though the Veteran and his representative failed to reply to the Board's March 2016 waiver request.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).  

The claims of service connection for diabetes mellitus, erectile dysfunction, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence fails to show a current respiratory disorder related to military service.




CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he developed a respiratory disorder due to his military service which included his exposure to jet and bunker fuels as well as bilge fumes and asbestos serving on board a refueling tanker ship during his time in the Navy.  

Initially, the Board finds that VA's duty to notify was satisfied by a letter dated in February 2008 and March 2009.  The Board also notes that Veteran was notified in April 2009 that his service treatment records for his period of active duty are not available because they were lost.  Moreover, the Board finds that VA followed its guidelines for developing claims based on asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  Neither the Veteran, his representative, or the record raises any procedural problems in relation to VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to disease or injury caused by the alleged asbestos exposure, there are no specific statutory or regulatory guidance with regard to these claims but only special guidelines for developing them.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

With the above criteria in mind, the Board first notes that the Veteran's service treatment records are unfortunately not available.  Service personnel records show the Veteran served in the United States Navy and the United States Naval Reserves and Army National Guard.  They also show that while on active duty his occupational specialty was radio operator and he served on the U.S.S. Ashtabula.  

The post-service medical record does not show the Veteran being diagnosed or treated for respiratory complaint (pulmonary nodules/lung lesions) until 2007;  decades after his 1973 separation from active duty and after his service with the Reserves.  The Board finds that the lack of documentation of this disability in the medical records for this period of time weighs against the claim.  In addition, as the evidence unfolds, it turns out the nodules/lesions previously noted were more in the nature of an isolated self-limiting episode as the February 2013 VA examiner observed these were seen to be resolving by May 2007, and the current respiratory examination was normal.  

As to any lay claims that the Veteran has a current respiratory disorder, the Board finds that they are not probative because they are offered by those without any medical expertise.  

In these circumstances, the Board finds that the evidence fails to show a respiratory disorder was incurred in service.  

ORDER

Service connection for a respiratory disorder is denied.


REMAND

As to the claims of service connection for diabetes mellitus, erectile dysfunction, and bilateral hearing loss, Board finds that they have to be remanded for AOJ review because the Veteran and his representative failed to respond to the Board's March 2016 waiver request as to the additional pertinent VA treatment records that were associated with the electronic claims files after the issuance of the August 2014 SSOC.  See 38 C.F.R. §§ 19.31, 20.1304(c).

As to the claim of service connection for tinnitus, the Board finds that adjudication of this claim is inextricably intertwined with the above claim of service connection for bilateral hearing loss and therefore it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in Remand status, relevant ongoing medical records should also be requested.   38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Ask the Veteran to identify any additional medical records he may desire VA to consider in connection with his claim, which records should be sought.  

Regardless of any reply, the AOJ should obtain and associate with the claims file any outstanding relevant record of VA treatment.  

2.  After undertaking any further development as may become indicated, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a SSOC that includes citation to all evidence added to the claims file since the August 2014 SSOC, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


